DETAILED ACTION

Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on April 03, 2020; June 04, 2020;  December 21, 2018  was filed before the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


		
	Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 9-10 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated  by Yu et al. (US Patent No. 10489786 ) (Hereinafter  YU).

As per claims 1, 9 and 10, Yu discloses a processing control method, a non-transitory recoding medium storing a processing control program, and a processing control apparatus comprising:
 a risk calculator  (fig 4, 6A, col 7, lines 58-67, calculating risk) configured to calculate a sum of a value indicating a risk  (col 7, lines 58-67, risk calculation is based risk variable, risk metrics, and other information, must be summing up in calculation of risk factor ) included in processing information that includes one or more processing executed on an information processing apparatus during a certain period (fig 4, 6A, col 
a processing controller configured to restrict processing to the information processing apparatus when the calculated sum value for the processing information satisfies a predetermined restriction condition (col 7, line 58 to col 8 line 6, the transaction is denied based on the particular threshold, risk calculation is based risk variable, risk metrics, and other information, must be summing up in calculation of risk factor ). 

As per claim 2, Yu discloses wherein the processing controller determines a restriction degree of processing to the information processing apparatus depending on a magnitude of the calculated sum value risk  (col 7, lines 58-67, risk calculation is based risk variable, risk metrics, and other information, must be summing up in calculation of risk factor )  for the processing information and restricts processing to the information processing apparatus in accordance with the determined degree (fig 6A, col 14, lines 12-25, if designated percentage is over the designated threshold then the risk is designated “High” or “low”). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al. (US Patent No. 10489786 ) (Hereinafter  YU) in view of Rossman et al. (US Patent Application No. 10,050,999) (Hereinafter Rossman).

	
As per claim 3, Yu does not disclose wherein the processing controller restricts communication bandwidth allocated to the information processing apparatus, obstructs communication to the information processing apparatus, or executes shutdown of the information processing apparatus depending on the calculated value indicating the risk. However,  Rossman  discloses wherein the processing controller restricts communication bandwidth allocated to the information processing apparatus, obstructs communication to the information processing apparatus, or executes shutdown of the information processing apparatus depending on the calculated value indicating the risk (fig 4-5, col 3, lines 12-30, auto scaling broadly reads on the limitation, “the security threat mitigation service may create a choke point in the service provider environment that enables capture of a cyber-attacker (e.g., capturing the identity or source location of the cyber-attacker) or blocking access to the cyber-attacker.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Rossman. The motivation would have 

As per claim 4, claim is rejected for the same reasons as claim 3, above. In addition, Rossman discloses wherein the processing controller restricts processing to the information processing apparatus by restricting communication bandwidth allocated to the information processing apparatus, reducing processing time allocated to the information processing apparatus, obstructing communication to the information processing apparatus, or executing shutdown of the information processing apparatus depending on the calculated value indicating the risk (fig 4-5,col 2, lines 18-34, col 3, lines 12-30, auto scaling broadly reads on the limitation, “the security threat mitigation service may create a choke point in the service provider environment that enables capture of a cyber-attacker (e.g., capturing the identity or source location of the cyber-attacker) or blocking access to the cyber-attacker.”). 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/           Primary Examiner, Art Unit 2493